EXHIBIT 10.1

 

6715 Kenilworth Avenue Partnership

1015 31st Street, NW

Washington, DC   20007

 

Reference:             Lease Agreement dated Sept. 1, 2000

 

Amendment to Lease Agreement

 

Cogent Communications, Inc. (Tenant) and 6715 Kenilworth Avenue Partnership
(Landlord) hereby agree to amend the Lease Agreement dated September 1, 2000, as
amended (Lease Agreement) as follows:

 

The Lease Term of the Lease Agreement is extended to August 31, 2013.

 

Tenant may make use of the office space on the first floor of the building for a
conference and training facility without additional payment of rent or other
charges.

 

Tenant may terminate the lease at any time upon sixty (60) days advance written
notice.

 

Except as amended herein, the Lease Agreement, as amended, shall remain in full
force and effect.   Executed as of the 5th day of August, 2011.

 

TENANT:  Cogent Communications, Inc

 

/s/Thaddeus G. Weed

 

Thaddeus G. Weed

 

Chief Financial Officer

 

 

 

LANDLORD:  6715 Kenilworth Avenue Partnership

 

/s/Dave Schaeffer

 

Dave Schaeffer

 

General Partner

 

 

1

--------------------------------------------------------------------------------